     Case 2:19-cv-01040-JAM-JDP Document 29 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EMMETT HARRIS,                                    Case No. 2:19-cv-01040-JAM-JDP (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                        TO COMPLY WITH LOCAL RULES
14    MERCY HOSPITAL OF FOLSOM, et al.,
                                                        ECF No. 27
15                       Defendants.
                                                        RESPONSE DUE WITHIN THIRTY DAYS
16

17          On October 2, 2020, defendant Arsen Mkrtchyan filed a motion to dismiss plaintiff’s

18   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 27. To date, plaintiff

19   has not filed an opposition or statement of non-opposition to the motion.

20          In cases where a party is incarcerated and proceeding without counsel, a responding party

21   is required to file an opposition or statement of non-opposition to a motion not more twenty-one

22   days after the date the motion is served. E.D. Cal. L.R. to Local Rule 230(l). Failure “to file an

23   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

24   the granting of the motion and may result in the imposition of sanctions.” Id.

25          To manage its docket effectively, the court imposes deadlines on litigants and requires

26   litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute

27   or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.

28   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,
                                                       1
     Case 2:19-cv-01040-JAM-JDP Document 29 Filed 11/13/20 Page 2 of 2


 1   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

 2   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 3   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 4            Plaintiff will be given a chance to explain why the court should not dismiss the case for

 5   his failure to prosecute and failure to comply with the court’s local rules. Accordingly, plaintiff is

 6   ordered to show cause within thirty days why this case should not be dismissed for failure to

 7   prosecute and failure to comply with the court’s local rules. Should he wish to continue with this

 8   lawsuit, plaintiff shall, within thirty days of the date of this order, also file an opposition or

 9   statement of opposition to defendant’s motion.

10
     IT IS SO ORDERED.
11

12
     Dated:      November 13, 2020
13                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
